The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed multiple work machine modules being disposed adjacent to one another in a predetermined order and being configured to sequentially perform a series of manufacturing-related operations on a workpiece; a plurality of robot arms configured to convey the workpiece between the multiple work machine modules; an individual information-providing device, being disposed at a single location within the predetermined order after at least two of the multiple work machine modules such that the single location is accessible by a least two of the plurality of robot arms that each convey the workpiece among separate groups of the multiple work machine modules, … provides the individual information to a surface of the workpiece which is not to be machined in any manufacturing-related operations subsequent to at least one predetermined manufacturing-related operation in the multiple work machine modules, and … provide the workpiece to the individual information-providing device out of order in the predetermined order subsequent to the at least one predetermined manufacturing-related operation, as supported by para[0028-0036] of the instant specification, when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MNVB
7/1/22
/M.N. Von Buhr/Primary Examiner, Art Unit 2117